               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

TIMOTHY MARLOW,                            )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   Case No. 3:18-cv-509-ALB
                                           )
LT. JOHNSON, et al.,                       )
                                           )
             Defendant.                    )

                                      ORDER

      On February 4, 2020, the Magistrate Judge entered a Recommendation (Doc.

19) to which no timely objections have been filed. After an independent review of

the file and upon consideration of the Recommendation, it is ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. This case is DISMISSED without prejudice for the plaintiff’s failure to

provide the court a current address as ordered by this court.

      Final Judgment will be entered separately.

      DONE and ORDERED this 6th day of March 2020.


                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE
